By the Court :
The action to compel the specific performance of the agreement mentioned in the complaint was brought within the period limited for its commencement against Whipple, had he lived.
It is not barred merely because it was not brought within one year after the issuance of letters to the defendants. *648The first clause of section 353 of the Code of Civil Procedure, while it may under some circumstances prolong the time originally limited, cannot operate in any case to shorten it.
Judgment and order affirmed.